Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 1 of 8 PageID 200




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                           CASE NO. 21-cv-563 -CEM-EJK

   PHL VARIABLE INSURANCE COMPANY,

   Plaintiff,
   v.

   MARK PUIG and LOIS COLLINS,

   Defendants.
   ______________________________________/

                         Uniform Case Management Report

         The goal of this case management report is to “secure the just, speedy, and
   inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
   3.02(a)(2), this case management report should be used in all civil cases except
   those described in Local Rule 3.02(d). Individual judges may have additional case
   management preferences that can be found under each judge’s name on the Court’s
   website, flmd.uscourts.gov/judges/all.

  1. Date and Attendees

      The parties may conduct the planning conference “in person, by telephone, or
      by comparable means[.]” See Local Rule 3.02(a)(1).

      The parties conducted the planning conference on 6/15/2021. Wendy L.
      Furman, Counsel for Plaintiff, Scott A. Livingston, Counsel for Defendant
      Mark Puig and Clay A. Deatherage, Esq. Counsel for Defendant Lois Collins
      attended the conference.

  2. Deadlines and Dates

      The parties request these deadlines and dates:
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 2 of 8 PageID 201




      Action or Event                                                         Date

      Deadline for providing mandatory initial disclosures. See Fed. R.
                                                                               8/2/2021
      Civ. P. 26(a)(1).

      Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and
                                                                              8/17/2021
      20, or amend the pleadings, see Fed. R. Civ. P. 15(a).

      Plaintiff’s deadline for disclosing any expert report. See Fed. R.      12/17/2021
      Civ. P. 26(a)(2).

      Defendant’s deadline for disclosing any expert report.                  1/17/2022

      Deadline for disclosing any rebuttal expert report.                     2/14/2022

      Deadline for completing discovery and filing any motion to
      compel discovery. See Fed. R. Civ. P. 37; Middle District Discovery     3/14/2022
      (2021).

      Deadline for filing any dispositive and Daubert motion. See Fed. R.
      Civ. P. 56. (Must be at least five months before requested trial        3/28/2022
      date.)


      Deadline for participating in mediation. See Local Rules, ch. 4.
                                                                              Enter a date.
     The Parties were unable to agree upon a deadline for mediation.

      Date of the final pretrial meeting. See Local Rule 3.06(a).              7/2/2022

      Deadline for filing the joint final pretrial statement, any motion in
      limine, proposed jury instructions, and verdict form. See Local
                                                                              8/10/2022
      Rule 3.06(b). (Must be at least seven days before the final pretrial
      conference.)

      Date of the final pretrial conference. See Fed. R. Civ. P. 16(e);
                                                                              8/17/2022
      Local Rule 3.06(b).

      Month and year of the trial term.                                        9/1/2022




                                            2
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 3 of 8 PageID 202




     The trial will last approximately 2-3 days and be

     ☒ jury.

     ☐ non-jury.

  3. Description of the Action

     PLAINTIFF’S POSITION: THIS IS AN INTERPLEADER ACTION BY PHL
     VARIABLE. THE COMPETING CLAIMANTS TO THE PROCEEDS HAVE BEEN
     JOINED AND SHOULD LITIGATE THEIR CLAIMS TO THE BENEFITS WHICH HAVE
     BEEN DEPOSITED WITH THE COURT REGISTRY AND PHL VARIABLE SHOULD
     BE DISMISSED AND PERMITTED TO RECOVER ITS ATTORNEY’S FEES AND COSTS
     FROM THE DEPOSITED FUNDS.

     DEFENDANT, MARK PUIG’S POSITION:       THIS WAS INITIATED AS AN
     INTERPLEADER ACTION BY PHL VARIABLE FOLLOWING THE DEATH OF MR.
     PUIG’S SPOUSE. SUBSEQUENTLY, DEFENDANT, LOIS COLLINS, FILED
     COUNTER- AND CROSS-CLAIMS SEEKING THE ENTIRETY OF THE INSURANCE
     BENEFITS. THE COUNTER- AND CROSS-CLAIMS SHOULD BE DISMISSED, THE
     DEFENDANTS SHOULD RECEIVE BENEFITS IN ACCORDANCE WITH THE
     DECEDENT’S WISHES, AND MR. PUIG SHOULD RECOVER HIS ATTORNEY’S FEES
     AND COSTS.

     DEFENDANT LOIS COLLINS’ POSITION:

     ON OR ABOUT AUGUST 28, 2020, MARK PUIG USED HIS UNFETTERED ACCESS
     TO ROBERT COLLINS CELL PHONE, PERSONAL COMPUTER, AND EMAIL
     ACCOUNT, TO IMPERSONATE ROBERT COLLINS IN COMMUNICATIONS WITH
     PHL’S AGENTS AT THE BRUCE BALTICH INSURANCE AGENCY (“PHL’S
     AGENTS”) AND FRAUDULENTLY REQUESTED A CHANGE IN BENEFICIARY
     FORM FOR THE LIFE INSURANCE POLICY AT ISSUE IN THIS CASE.

     ON AUGUST 31, 2020, MARK PUIG FORGED ROBERT COLLINS SIGNATURE
     AND SUBMITTED A FRAUDULENT BENEFICIARY CHANGE FORM TO PHL AND
     ITS AGENTS, WHICH FAILED TO HAVE THE REQUIRED DISINTERESTED
     WITNESS SIGNATURE AND FAILED TO DATE THE FORM (THE “AUGUST
     FORM”).    THE AUGUST FORM DESIGNATED MARK PUIG AS 70%
     BENEFICIARY AND LOIS COLLINS AS 30% BENEFICIARY.




                                          3
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 4 of 8 PageID 203




     THE AUGUST FORM WAS NOT ACCEPTED BY PHL AND/OR ITS AGENTS.

     ON SEPTEMBER 25, 2020, MARK PUIG AGAIN FORGED ROBERT COLLINS
     SIGNATURE, THIS TIME AS ROBERT B. COLLINS, AND SUBMITTED A SECOND
     FRAUDULENT BENEFICIARY CHANGE FORM TO PHL AND ITS AGENTS (THE
     “SEPTEMBER FORM”), WHICH AGAIN FAILED TO HAVE THE REQUIRED
     DISINTERESTED WITNESS SIGNATURE AND THIS TIME FRAUDULENTLY
     BACKDATED THE FORM TO FEBRUARY 21, 2020. THE SEPTEMBER FORM
     AGAIN DESIGNATED MARK PUIG AS 70% BENEFICIARY AND LOIS COLLINS AS
     30% BENEFICIARY.

     ROBERT COLLINS DIED ON OCTOBER 8, 2020. FOLLOWING ROBERT COLLINS
     DEATH, BOTH MARK PUIG AND LOIS COLLINS MADE A CLAIM TO PHL FOR
     THE POLICY’S DEATH BENEFIT.

     BY LETTER DATED DECEMBER 2, 2020, LOIS COLLINS CONTESTED THE
     “VALIDITY AND LEGITIMACY OF THE RECENT CHANGES TO THE POLICY,”
     THUS CONTESTING THE CLAIM OF MARK PUIG.

     AS TO CROSSCLAIM DEFENDANT MARK PUIG’S, HE ENGAGED IN A FRAUD BY
     FORGING THE AUGUST FORM AND THE SEPTEMBER FORM TO DECLARE
     HIMSELF A 70% BENEFICIARY AND LOIS COLLINS A 30% BENEFICIARY AND
     THEREBY PREVENTED LOIS COLLINS FROM RECEIVING THE 100% DEATH
     BENEFIT OF THE POLICY PER ITS TERMS.

     AS TO COUNTERCLAIM DEFENDANT PHL AND ITS AGENTS, THEY REQUIRED
     THE CHANGE OF BENEFICIARY FORM TO BE SIGNED BY A DISINTERESTED
     WITNESS AND PROPERLY DATED. IN ADDITION, IN REVIEWING THE AUGUST
     FORM, PHL AND ITS AGENTS KNEW OR SHOULD HAVE KNOWN THAT IT WAS
     IN HANDWRITING AND HAD A SIGNATURE DIFFERENT FROM ANY ON FILE FOR
     ROBERT COLLINS AND IT WAS NOT SIGNED IN ACCORDANCE WITH THE FORM
     OR POLICY REQUIREMENTS AS IT WAS NOT SIGNED BY A DISINTERESTED
     WITNESS AND WAS NOT DATED. IN REVIEWING THE SEPTEMBER FORM, PHL
     AND ITS AGENTS KNEW OR SHOULD HAVE KNOWN THAT IT WAS SIGNED AS
     ROBERT B. COLLINS WHICH WAS DIFFERENT THAN ANY PREVIOUS
     SIGNATURE OR HANDWRITING ON FILE WITH PHL, AND AGAIN WAS NOT
     SIGNED IN ACCORDANCE WITH THE FORM OR POLICY REQUIREMENTS AS IT
     WAS NOT SIGNED BY A DISINTERESTED WITNESS AND WAS FRAUDULENTLY




                                      4
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 5 of 8 PageID 204




     BACKDATED TO SEVEN MONTHS PRIOR TO SUBMISSION , FEBRUARY 21, 2020.
     SUCH OBVIOUS INCONSTANCIES IN HANDWRITING AND SIGNATURES AND
     FAILURES TO COMPLY WITH THE BASIC REQUIREMENTS OF THE POLICY AS
     LAID OUT IN PHL’S AGENTS EMAIL AND IN THE CHANGE OF BENEFICIARY
     FORM SHOULD HAVE GIVEN PHL AND ITS AGENTS NOTICE THAT THE FORMS
     WERE NOT SIGNED BY ROBERT COLLINS. PHL SHOULD HAVE EXERCISED
     REASONABLE CARE BY REQUIRING CONFIRMATION BY A DISINTERESTED
     WITNESS SIGNATURE OR NOTARY WITH AN ACCURATE DATE TO CONFIRM
     AND VALIDATE THAT IT WAS INDEED ROBERT COLLINS WHO WAS
     REQUESTING A CHANGE TO THE POLICY’S BENEFICIARIES.

     IN ADDITION, THE FACT THAT ONE FORM WAS NOT ACCEPTED BY PHL (THE
     AUGUST FORM) AND THE SECOND FORM ACCEPTED BY PHL (THE SEPTEMBER
     FORM), WHICH WAS NOW SIGNED BY ROBERT B. COLLINS, AND WAS
     BACKDATED TO SEVEN MONTHS PRIOR TO SUBMITTAL (FEBRUARY 2020)
     SHOULD HAVE CAUSED PHL AND ITS AGENTS TO FURTHER QUESTION WHY
     WERE THE TWO FORM SIGNED WITH DIFFERENT FULL NAMES AND ONE NOT
     DATED AND ONE BACKDATED AND FURTHER INVESTIGATED AND NOT
     ACCEPTED A CHANGE IN BENEFICIARY UNTIL A DISINTERESTED WITNESS OR
     NOTARY ATTESTING TO ROBERT COLLINS’ AUTHENTIC SIGNING AND DATING
     OF THE CHANGE OF BENEFICIARY FORM.

     PHL FAILED TO EXERCISE REASONABLE CARE OR COMPETENCE IN RECEIVING
     AND VALIDATING THE AUGUST AND/OR SEPTEMBER FORM AND
     CONFIRMING THAT IT WAS ROBERT COLLINS IN FACT REQUESTING A CHANGE
     TO THE POLICY. PHL NEGLIGENTLY ACCEPTED EITHER OF THE AUGUST AND
     SEPTEMBER FORM AND AS A RESULT OF PHL’S NEGLIGENCE, LOIS COLLINS
     HAS BEEN DEPRIVED OF HER FULL RIGHTS AND BENEFITS UNDER THE POLICY
     AS PROCURED AND DESIGNATED BY ROBERT COLLINS.

  4. Disclosure Statement

     ☒ The parties have filed their disclosure statement as required by Federal Rule
     of Civil Procedure 7.1 and Local Rule 3.03.

  5. Related Action

     ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
     notify the judge of a related action pending in the Middle District or elsewhere




                                          5
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 6 of 8 PageID 205




     by filing a “Notice of a Related Action.” No notice need be filed if there are no
     related actions as defined by the rule.

  6. Consent to a Magistrate Judge

     “A United States magistrate judge in the Middle District can exercise the
     maximum authority and perform any duty permitted by the Constitution and
     other laws of the United States.” Local Rule 1.02(a). With the parties’ consent,
     a district judge can refer any civil matter to a magistrate judge for any or all
     proceedings, including a non-jury or jury trial. 28 U.S.C. § 636(c).

     The Court asks the parties and counsel to consider the benefits to the parties
     and the Court of consenting to proceed before a magistrate judge. Consent can
     provide the parties certainty and flexibility in scheduling. Consent is voluntary,
     and a party for any reason can decide not to consent and continue before the
     district judge without adverse consequences. See Fed. R. Civ. P. 73(b)(2).

     ☐ The parties do consent and file with this case management report a
     completed Form AO 85 “Notice, Consent, and Reference of a Civil Action to a
     Magistrate Judge,” which is available on the Court’s website under “Forms.”
     ☒ The parties do not consent.

  7. Preliminary Pretrial Conference

     ☒ The parties do not request a preliminary pretrial conference before the Court
     enters a scheduling order.
     ☒ The parties do request a preliminary pretrial conference, and the parties want
     to discuss dismissal of PHL Variable as an Interpleader Plaintiff.

  8. Discovery Practice

     The parties should read the Middle District Discovery Handbook, available on
     the Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to
     understand discovery practice in this District.

     ☒ The parties confirm they will comply with their duty to confer with the
     opposing party in a good faith effort to resolve any discovery dispute before
     filing a motion. See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.




                                             6
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 7 of 8 PageID 206




  9. Discovery Plan

     The parties submit the following discovery plan under Rule 26(f)(2):

     A.   The parties agree to the timing, form, or requirement for disclosures
          under Rule 26(a):

           ☒ Yes.
           ☐ No; instead, the parties agree to these changes: enter changes.

     B.   Discovery may be needed on these subjects: list the subjects.

     C.   Discovery should be conducted in phases:
          ☒ No.
          ☐ Yes; describe the suggested phases.

     D. Are there issues about disclosure, discovery, or preservation of
        electronically stored information?

           ☒ No.
           ☐ Yes; describe the issue(s).

     E.   ☒ The parties have considered privilege and work-product issues,
          including whether to ask the Court to include any agreement in an order
          under Federal Rule of Evidence 502(d).

     F.   The parties stipulate to changes to the limitations on discovery imposed
          under the Federal Rules of Civil Procedure and Local Rule 3.04 or
          other limitations:

           ☒ No.
           ☐ Yes; describe the stipulation.

  10. Request for Special Handling

     ☒ The parties do not request special handling.




                                           7
Case 6:21-cv-00563-CEM-EJK Document 23 Filed 07/02/21 Page 8 of 8 PageID 207




      ☐ The parties request special handling. Specifically, describe requested special
      handling.
      ☐ Enter party’s name unilaterally requests special handling. Specifically,
      describe requested special handling.

  11. Certification of familiarity with the Local Rules

      ☒ The parties certify that they have read and are familiar with the Court’s
      Local Rules.
  12. Signatures

   Dated July 2, 2021

   McDowell & Hetherington, LLP                  CPLS, P.A.
   Attorneys for Plaintiff PHLVIC                Counsel for Defendant Mark Puig
   2385 N.W. Executive Center Drive,             201 East Pine Street, Suite 445
   Suite 400                                     Orlando, FL 32825
   Boca Raton, FL 33431                          407-647-7887
   (561) 994-4311                                407-647-5396 Fax
   (561) 982-8985 fax

   By:/s/ Wendy L. Furman                        By:/s/Scott Livingston
   Wendy L. Furman, Esq.                         Scott Livingston, Esq.
   Fla. Bar No. 0085146                          Fla Bar No. 0126314
   wendy.furman@mhllp.com                        SLivingston@cplspa.com
   lisa.nurse@mhllp.com                          courtefiling@cplspa.com

   Bloodworth Law, PLLC
   Counsel for Defendant Luis Collins
   801 N. Magnolia Avenue, Ste. 216
   Orlando FL 32803
   (407) 777-8541

   By:/s/ L. Reed Bloodworth
   L. Reed Bloodworth, Esq.
   Fla. Bar No. 0718491
   Reed@LawyerFightsForYou.com




                                           8
